Weinstein, J. (dissenting).
We are herein called to pass upon the question of whether an enactment of the Board of Trustees of the Incorporated Village of Laurel Hollow (hereinafter the board) is null and void by reason of noncompliance with the provisions of the State Environmental Quality Review Act (SEQRA) (ECL art 8), and the regulations promulgated thereunder (6 NYCRR parts 325, 326). Necessarily subsumed in this analysis is the threshold *223issue of whether each and every aspect of the field of pesticide control has been pre-empted by the Legislature’s enactment of ECL article 33 and the power conferred by it upon the Commissioner of Environmental Conservation to make regulations concerning that subject. A finding of total pre-emption would mandate that local governments be entirely precluded from legislating in this broad area. In my view, the jurisdiction of the commissioner is not so pervasive.
The pertinent factual developments date back to 1981 with the board’s enactment of Local Law No. 1 of 1981 of the Incorporated Village of Laurel Hollow, which provided as follows:
“Section 1. No person, firm or corporation shall spray, or cause to be sprayed or distributed, within the confines of the Incorporated Village of Laurel Hollow, any insecticide, herbicide, defoliant or other chemical from any aircraft, or any other contrivance now known, or hereafter invented or used for flight in the air.
“Section 2. Any person violating any provision of this Local Law shall, upon conviction, be punishable by a fine not to exceed Two Hundred and Fifty Dollars ($250.00) and, in addition thereto, such violation shall constitute and is hereby declared to be disorderly conduct, and any person violating the same shall be and is hereby declared to be a disorderly person.
“Section 3. This Local Law shall take effect immediately.”
On April 26,1982, the board, upon duly published notice, convened a public hearing in order to consider the feasibility of adopting Local Law No. 1 of 1982, the effect of which would be to immediately repeal the ban against aerial spraying in the village. Petitioners, who constitute a group of property owners and taxpayers of the Incorporated Village of Laurel Hollow, opposed such a repeal in view of the alleged intent of certain residents to combat a gypsy moth infestation in the village by aerial spraying of the chemical insecticide carbaryl. Carbaryl is sold under the trade name of “Sevin”. Petitioners maintained that there exist other effective methods of controlling the gypsy moth problem, *224which methods are less deleterious to the ecology of the community than is the aerial spraying of Sevin.
After extensive public debate, the board, by a 4 to 3 vote, enacted the repealing ordinance. Shortly after the adoption of Local Law No. 1 of 1982, petitioners commenced a CPLR article 78 proceeding to declare null and void the board’s repeal of Local Law No. 1 of 1981. Petitioners contended that the board ignored the mandatory provisions of SEQRA by failing to accord the required consideration to “the effect which a proposed action is likely to have on the environment”, to the ways in which to “minimize or avoid adverse environmental effects” and to the “alternatives to the proposed action” (ECL 8-0109, subds 1, 2).
In opposition thereto, the board asserted that the repealing ordinance was not within the ambit of SEQRA, and that moreover, Local Law No. 1 of 1981 was void in that it came into direct conflict with ECL article 33, which allegedly pre-empted the entire field of pesticide regulation.
Upon petitioners’ application, Special Term found Local Law No. 1 of 1982 invalid inasmuch as the board had failed to comply with the requirements of SEQRA prior to the enactment thereof. The repeal of the 1981 prohibition against aerial spraying was deemed to represent a change in policy, thus constituting an action within the meaning of ECL 8-0105 (subd 4, par [ii]). Special Term specifically rejected the argument that the entire field of pesticide regulation had been pre-empted by the State, stating: “While the state had preempted the field of regulation of the use of pesticides, Local Law No. 1-1981 banning aerial spraying of ‘any insecticide, herbicide, defoliant or any other chemical’, in the opinion of the Court, is not inconsistent or in conflict with [ECL] Article 33. The Village, by Local Law No. 1-1981, did not impose any conflicting or inconsistent requirements for the aerial spraying of chemicals including insecticides. Nor is this a case where the Village banned such use where the state had specifically authorized its use. Where such use is regulated by the state the Village may not interfere with the Commissioner’s jurisdiction in governing the use of pesticides. However, the Village was empowered under the Municipal Home *225Rule Law to ban aerial spraying for the safety, health and well-being of its residents or their property.”
Accordingly, a judgment was entered declaring Local Law No. 1 of 1982 invalid and remitting the matter to the board for further proceedings in compliance with the provisions of SEQRA. The board has appealed therefrom.
Essentially, the matter before us calls for a determination of whether a local law pertaining to the aerial spraying of chemicals used to combat gypsy moth infestation runs afoul of ECL article 33. Inasmuch as it has been consistently held that a CPLR article 78 proceeding may not be utilized as a device by which to test the constitutionality of legislative enactments, I agree with the majority that the petition should be treated as an action for a declaratory judgment so that we may dispose of this proceeding on its merits (CPLR 103, subd [c]; Matter of Kovarsky v Housing & Dev. Admin., 31 NY2d 184, 191-192; Matter of Lakeland Water Dist. v Onondaga County Water Auth., 24 NY2d 400, 407; Matter of Sherman v Frazier, 84 AD2d 401, 405).
ECL 33-0303 (subd 1) vests the Commissioner of Environmental Conservation with exclusive “jurisdiction in all matters pertaining to the distribution, sale, use and transportation of pesticides”* The commissioner is empowered to adopt rules and regulations which “prescribe methods to be used in the application of pesticides, including the time, place, manner and method of application and equipment used, and may restrict or prohibit use of materials in designated areas during specified periods of time, and shall encompass all reasonable factors which he deems necessary to prevent damage or injury to health, property and wildlife” (ECL 33-0303, subd 3, par e).
The declaration of policy and purposes underlying this article regarding the use of pesticides has been set forth in ECL 33-0301 as follows: “The purpose of this article is to regulate the registration, commercial use, purchase and custom application of pesticides. Pesticides, properly used *226for the control of insects, fungi, weeds and nematodes, and as defoliants, desiccants, and plant regulators and for related purposes, are valuable, important and necessary to the welfare, health, economic well-being and productive and industrial capabilities of the people of this state. However, such materials, if improperly used, may injure health, property and wildlife. It is hereby declared to be a matter of legislative determination that the regulation of the registration, commercial use, purchase and custom application of pesticides is needed in the public interest and that in the exercise of the police power all persons be required to register or obtain permits before engaging in such activities”.
From the statutory declaration of policy and purposes it is apparent that the aspect of pesticide regulation which the State has pre-empted pertains to the requirement that all persons be required to register or obtain permits before using pesticides.
Among the general powers of a village board of trustees is the ability to: “take all measures and do all acts, by local law, not inconsistent with the provisions of the constitution, and not inconsistent with a general law except as authorized by the municipal home rule law, which shall be deemed expedient or desirable for the good government of the village, its management and business, the protection of its property, the safety, health, comfort, and general welfare of its inhabitants, the protection of their property, the preservation of peace and good order, the suppression of vice, the benefits of trade, and the preservation and protection of public works” (Village Law, § 4-412, subd 1). The village board of trustees, as a unit of local government, is also empowered to adopt local laws relating to “[t]he government, protection, order, conduct, safety, health and well-being of persons or property” within its boundaries, provided that such laws are consistent with the State Constitution or any general law (Municipal Home Rule Law, § 10, subd 1, pars [i], [ii], cl a, subcl [12]).
Neither the Environmental Conservation Law nor the regulations of the commissioner specifically authorizes or prohibits aerial spraying of pesticides. Insofar as the commissioner has not explicitly authorized the aerial spraying *227of pesticides, the local law precluding same did not directly contravene existing State policy. We are, therefore, not confronted with a situation whereby a municipality is endeavoring to appear more stringent than the State by proscribing some activity which the latter has condoned. On the contrary, Local Law No. 1 of 1981 constituted a reasonable exercise of municipal police power. While the State has clearly pre-empted the licensing aspect of pesticide regulation, the board has not, in this instance, impinged upon the commissioner’s jurisdiction nor has it arrogated unto itself any powers which it does not legitimately possess.
The following language from People v Cook (34 NY2d 100, 109) is pertinent to the instant situation: “[It is argued] that a locality may not ‘enact a local law which prohibits conduct which is permitted by State law.’ This statement of the law is much too broad. If this were the rule, the power of local governments to regulate would be illusory. Any time that the State law is silent on a subject, the likelihood is that a local law regulating that subject will prohibit something permitted elsewhere in the State. That is the essence of home rule”.
The following opinion of the Attorney-General is somewhat illustrative of the distinction between what constitutes legitimate home rule as opposed to an improper infringement upon the State’s exclusive jurisdiction:
“This is in response to your letter of January 17,1978, in which you request my opinion ‘as to whether or not Section 33-0303.1 of the Environmental Conservation Law supersedes pesticide regulatory programs currently being conducted by the Onondaga County Health Department’.
“Section 33-0303(1) of the Environmental Conservation Law expressly vests jurisdiction in all matters pertaining to the use of pesticides ‘exclusively in the commissioner’ of Environmental Conservation. Section 33-0905(1) of the Environmental Conservation Law (Custom applicator certification) requires that all persons who engage in custom application of pesticides (defined as ‘any application of pesticides by aircraft or ground equipment’ [ECL 33-0101(6)] must secure a custom applicator certificate issued by the Commissioner of Environmental Conservation.
*228“Pursuant to the provisions of § 33-0303(3)(e) of the Environmental Conservation Law, the Commissioner of Environmental Conservation has duly adopted comprehensive rules and regulations regarding the certification and standards for licensing of commercial applicators of pesticides, which rules are published in Volume 6, Part 325 of the Official Compilation of Codes, Rules and Regulations of the State of New York. The rules and regulations adopted by the Commissioner of Environmental Conservation include, inter alia: a requirement that an individual engaged in the commercial application of pesticides shall possess a valid commercial applicator certificate issued by the Commissioner (6 NYCRR 325.17); a requirement that a commercial applicator pass a written examination prior to certification as such (6 NYCRR 325.18[a]), which examination is to be conducted by the Department of Environmental Conservation (6 NYCRR 325.21); the eligibility requirements for an individual to take the examination for a commercial applicator certificate (6 NYCRR 325.19); and provisions for the certification, renewal and recertification of commercial pesticide applicators (6 NYCRR 325.22). The rules and regulations also include provisions for the issuance of private applicator certificates. 6 NYCRR 327.37-44.
“The aforesaid rules and regulations when read together with Article 33 of the Environmental Conservation Law, constitute a complete and comprehensive legislative plan for State licensing and regulation of commercial applicators of pesticides throughout the State of New York. The law is clear that where there is a complete and comprehensive legislative scheme for State control and regulation, regulation by local authorities is precluded and, there being no room for local regulation, any local ordinance attempting to impose additional regulation in the same field must be held to be invalid. Matter of Kress & Co. v. Dept. of Health, 283 N.Y. 55 (1940).
“It is clear from a reading of the provisions of the Onondaga County Sanitary Code that such provisions essentially duplicate the State licensing requirements for persons who seek to engage in the business of pest control in Onondaga County.
*229“That the Legislature intended that Article 33 of the Environmental Conservation Law occupy the entire field of pesticide control, that the Commissioner’s jurisdiction over the use of pesticides is exclusive, and that the provisions of Environmental Conservation Law, Article 33 preempt the field of pesticide use and control, thus barring local regulation of the use of pesticides, has been expressly held in L.I. Pest Control v. Tn. of Huntington, 72 Misc 2d 1031 (Sup. Ct., Suffolk Co., 1973), aff’d, no opinion, 43 AD2d 1021 (2nd Dept., 1974).
“I, therefore, conclude that those provisions of the Onondaga County Sanitary Code which impose licensing requirements for pesticide applicators in the County of Onondaga are invalid as such provisions constitute an attempt by a local governing body to regulate the use of pesticides, which field of regulation has been preempted by the State” (1978 Opns Atty Gen 44, 45-46).
At bar, we are not dealing with a local ordinance which essentially duplicates pre-existing State licensing requirements. Indeed, the board in the instant case has imposed no licensing requirements at all. Unlike the situation in Long Is. Pest Control Assn. v Town of Huntington (72 Misc 2d 1031, affd 43 AD2d 1020), wherein the Town of Huntington established a pesticides control board to register all pesticides intended for sale or use in the town and set up lists of those pesticides approved for general or restricted use, the Village of Laurel Hollow never addressed the area of pesticide registration, which area has been specifically pre-empted by the State. On the contrary, the board addressed an area on which the State Legislature and the department’s rules and regulations are not explicit. No affirmative action was herein contemplated by the board in enacting Local Law No. 1 of 1981. While all facets of the registration and application of pesticides are subject to State regulation, the decision to ban aerial spraying of a certain category of pesticide for reasons of public health, where the use of such substance has not been expressly ordered by the commissioner, is best left to the discretion of local authorities. On this basis, I strongly disagree with the majority’s implication that petitioners’ argument to this effect is without foundation or that it amounts to “pure sophistry”.
*230As succinctly stated by former Justice Hopkins in his dissenting opinion in Matter of Marcus v Baron (84 AD2d 118, 137-139, revd for reasons stated in dissenting opn at App Div 57 NY2d 862): “When State-wide interests have been regulated by a general law, a local government may not interfere with its operative effect by a local law * * * The Legislature, indeed, reflects the overriding concerns of the people of the State, and its judgment must ultimately resolve the conflicts between municipal segments of the State, rather than to permit a kind of internecine struggle between them”.
In my view, the conclusion reached in this dissent in no way contravenes that fundamental tenet. The subject matter of the local law in question, i.e., the aerial spraying of any insecticide, herbicide, defoliant or other chemical within the confines of the Incorporated Village of Laurel Hollow, is not of such nature as to mandate State-wide uniformity. This case is distinguishable from those decisions involving situations wherein the State has indicated a compelling interest in occupying the entire field of regulation (see Consolidated Edison Co. v Town of Red Hook, 60 NY2d 99, involving licensing requirements concerning the siting of major power plants; People v De Jesus, 54 NY2d 465, involving the regulation of establishments which sell alcoholic beverages, specifically in the context of “after hours” clubs; Robin v Incorporated Vil. of Hempstead, 30 NY2d 347, involving the subject of abortion legislation; Matter of Kress & Co. v Department of Health, 283 NY 55, involving State-wide sanitary regulations pertaining to the manufacture and distribution of frozen desserts; Wholesale Laundry Bd. of Trade v City of New York, 18 AD2d 968, affd 12 NY2d 998 upon opn at App Div at 17 AD2d 327, involving State regulation of a minimum wage law). The nature of the subject matter being regulated herein differs from the afore-mentioned situations in which the State had a compelling interest in regulating the siting of major power facilities, in fostering and promoting temperance and in safeguarding the public health and general economic welfare. Inasmuch as the various regions of this State may experience different problems with respect to pest control and since such problems are best *231known by local governments, there is less need for a unified State-wide system of regulation in the instant case. Accordingly, I concur with the conclusion of Special Term that the board was empowered, under the Municipal Home Rule Law, to ban aerial spraying, with the safety, health and well-being of its own residents and their property in mind.
The purpose of an environmental impact statement is to serve as an “alarm bell”, so as to alert responsible public officials to accord weight to environmental factors and to inform them concerning significant environmental changes before they have reached ecological points of no return (Webster Assoc. v Town of Webster, 85 AD2d 882, 884, app dsmd 56 NY2d 644, mot for lv to app granted 57 NY2d 606). There exists a relatively low threshold for requiring an environmental impact statement in view of the expansive reading which should be given to SEQRA to assure that it be administered by local governments to the fullest extent possible (ECL 8-0103, subd 6; 8-0109, subd 2; Matter of Rye Town/King Civic Assn. v Town of Rye, 82 AD2d 474, apps dsmd 55 NY2d 747, mot for lv to app dsmd 56 NY2d 985; Onondaga Landfill Systems v Flacke, 81 AD2d 1022).
In a factually related case, a village’s mosquito control program, which involved the aerial spraying of pesticides, was held to be subject to the requirements of SEQRA. As a result, the village was enjoined from conducting further aerial spraying pending its compliance with the act, i.e., performing an environmental impact study and preparing a statement (Matter of Marino v Platt, 104 Misc 2d 386).
In the instant situation, the board’s repeal of its prohibition against aerial spraying clearly represents a change in existing policy and, as such, constitutes an action within the meaning of ECL 8-0105 (subd 4, par [ii]). Consequently, the board is charged with the responsibility of preparing or causing to be prepared an environmental impact statement (ECL 8-0109, subd 2). Its failure to have complied with the applicable regulations necessitates that the matter of the enactment of Local Law No. 1 of 1982 be remitted to the board for further proceedings in compliance therewith.
*232As my learned colleagues of the majority aptly note, the record on appeal does not adequately detail the background of the enactment of the 1981 local legislation which imposed the ban on the aerial spraying of pesticides. The question of whether an environmental impact statement should have been required prior to the enactment of Local Law No. 1 of 1981 is thus not properly before us. I note merely that such an impact statement is required prior to a proposal which may have a significant effect on the environment (ECL 8-0109, subd 2). Since a ban on the aerial spraying of pesticides, being prohibitive rather than affirmative in nature, cannot possibly have an adverse impact on the environment, the absence of an environmental impact statement in these particular circumstances, was, in my opinion, in no way prejudicial.
Accordingly, I vote to affirm.
Gibbons and Gulotta, JJ., concur with Lazer, J. P.; Weinstein, J., dissents and votes to affirm the judgment with an opinion in which Rubin, J., concurs.
Judgment reversed, on the law, with costs, proceeding converted into an action for a declaratory judgment, it is declared that Local Law No. 1 of 1982 of the Incorporated Village of Laurel Hollow is valid, and the matter is otherwise dismissed.

 “Pesticide” is a generic term which includes “[a]ny substance or mixture or substances intended for preventing, destroying, repelling, or mitigating any pest”. A “pest”, in turn, is defined to include “any insect” (ECL 33-0101, subd 32, par a; subd 31, par ril). The insecticide carbaryl is clearly within the ambit of the term “pesticide”.